 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     CEDINA M. KIM
 5   Assistant United States Attorney
 6
     JENNIFER LEE TARN, CSBN 240609
     Special Assistant United States Attorney
 7   Social Security Administration
 8         160 Spear Street, Suite 800
           San Francisco, CA 94105
 9
           Telephone: (415) 977-8825
10         Facsimile: (415) 744-0134
           Email: Jennifer.Tarn@ssa.gov
11
     Attorneys for Defendant
12
13                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
14                             EASTERN DIVISION
15
     REBECCA ANN HALLMARK,                  ) No. 5:18-cv-00707-MRW
16
                                            )
17         Plaintiff,                       ) JUDGMENT
18                                          )
                  v.                        )
19                                          )
20   NANCY A. BERRYHILL, Acting             )
     Commissioner of Social Security,       )
21
                                            )
22         Defendant.                       )
23
                                            )

24
25
26
27
28




                                            -1-
 1         The Court having approved the parties’ stipulation to remand this case
 2   pursuant to Sentence 4 of 42 U.S.C. § 405(g) for further proceedings consistent
 3   with that stipulation and for entry of judgment for Plaintiff, judgment is hereby
 4   entered for Plaintiff.
 5
 6
     DATED: December 26, 2018
 7                                   HONORABLE MICHAEL R. WILNER
                                     UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              -2-
